uniform issue list internal_revenue_service department of the treasury washington dc - person to contact telephone number refer reply to t ep ra t3 date apr legend company a company b company c company d state m state n dear this is in response to your request for a ruling dated date submitted by your authorized representative concerning federal_income_tax consequences of the proposed conversion of company a a state m mutual holding_company into a stock corporation and the related restructuring of the affiliated_group of which company a is the common parent correspondence dated date date supplemented the request company a was formed in as a mutual insurance holding_company for company b and its affiliates company a is the common parent of an affiliated_group_of_corporations that has elected to file a consolidated_return company b issues and reinsures annuity_contracts accident_and_health_insurance policies and life_insurance policies collectively policies company b's primary business segments are pension operation group_insurance operations and individual insurance operations for federal_income_tax purposes company b qualifies as an insurance_company taxable under subchapter_l of the internal_revenue_code code as a mutual insurance holding_company company a cannot issue common or preferred_stock instead policyholders of company b by reason of their ownership of company b policies become members of company a as members the policyholders have certain rights under state m law these rights membership interests include the bae page right to vote for directors of company a and the right to receive any residual assets of company a in the event of a liquidation company a is not authorized to engage in the business of insurance_company a is not authorized to pay dividends or make any other distributions or payments of income or profit except as directed or approved by the state m commissioner of insurance or as provided in company a's articles of incorporation in the event of the liquidation or dissolution of company a company a currently owns per cent of the stock of company c a state m stock corporation which in turn owns as its only significant asset per cent of the stock of company d company d owns per cent of the stock of company b as well as substantially_all of the stock of seven foreign and domestic subsidiaries that are principally engaged directly or through their subsidiaries in overseas operations company a and its subsidiaries will be referred to collectively herein as the group w state m law does not provide for the direct merger of a mutual insurance holding_company into a stock corporation as a result it is necessary for company a to convert from a mutual insurance holding_company to a stock corporation under state m law before it can merge with and into a newly formed stock company in state m new state m corporation state m law further provides that any such conversion and merger must be fair and equitable to the mutual company and its policyholders new state m corporation will be a wholly-owned subsidiary of a newly formed state n corporation state n holding which will be a wholly-owned subsidiary of company a prior to consummation of the pian prior to the effective date of the demutualization the effective date company a will organize state n holding as its wholly-owned subsidiary and state n holding will in turn form new state m corporation as its wholly-owned subsidiary it is presently anticipated that under the terms of the plan the following steps will occur on the effective date company a will by operation of section and chapter of the state m code become a stock corporation company a will merge with and into new state m corporation in a forward_triangular_merger pursuant to section of the state m code as consideration for the termination of their membership interests in company a eligible members will receive common_stock cash or policy credits ’ state n holding will sell shares of its common_stock to the public in an initial_public_offering the ipo state n holding may also raise capital through one or more of the following a a private_placement or public offering of debt b a private_placement or public offering of preferred_stock c a private_placement of common_stock d a private or public offering of convertible securities e bank borrowing or f other sources of capital or a combination thereof on the effective date ' for purposes of the plan the term policy credit means consideration to be paid in the form of an increase in cash_value or account value as appropriate depending on the policy if the policy is owned by a qualified_plan customer as defined below the policy credit may take the form of an interest in a separate_account hoiding common_stock or an increase in the contract value as appropriate page state n holding will contribute a portion of the cash raised in the ipo or other capital-raising transactions to company b the amount contributed will be at least equal to the amount company b will use to pay expenses resulting from the transactions contemplated by the plan that are properly allocated to state n holding and to fund the payment and crediting by company b of mandatory cash payments and policy credits required to be paid or credited under the terms of the plan under the plan consideration will be paid through the addition of policy credits with respect to policies that are tax-sheltered annuities tsas within the meaning of sec_403 individual retirement annuities iras within the meaning of sec_408 individual annuity_contracts and individual life_insurance policies issued directly to a plan participant pursuant to a plan qualified under sec_401 or sec_403 or group annuity_contracts issued to an employer designed to fund benefits under retirement plans sponsored by an employer including governmental plans described in sec_414 which are qualified under sec_401 or sec_403 all policyholders described in the first sentence of this paragraph must receive policy credits and will not have the option of receiving stock or cash with certain exceptions not pertinent to the rulings requested relating to qualified_plan customers who own contracts described in all policies issued by company b and in force prior to the consummation of the plan will remain outstanding in accordance with their terms policy premiums and guarantees will not be affected by the consummation of the plan nor will benefits payable under policies or policy values except in the case of policies whose holders will receive compensation in the form of policy credits policy dividends on participating policies will continue to be paid as declared at the time group w's mutual insurance holding_company structure was created in for policy dividend purposes only company b formed and began operating a closed block for the benefit of individual policies paying experience-based policy dividends the closed block for accounting purposes only assets of company b were allocated to the closed block in an amount that produces cash flows which together with anticipated revenue from the closed block policies and contracts were expected to be sufficient to support the closed block policies including but not limited to provisions for payment of claims and certain charges and taxes and to provide for continuation of policy and contract dividends in aggregate in accordance with the dividend scales if the experience underlying such scales continues and to allow for appropriate adjustments in such scales if such experience changes assets in the closed block remain generai account assets of company b and are fully subject_to the claims of creditors of company b like any general account assets the closed block continues in existence as established and will not be affected by the consummation of the plan no additional policies will be added to the closed block as a result of this transaction based on the foregoing you request the following rulings the addition of policy credits to the tsas and iras pursuant to the plan will not i be treated as a distribution from such tsas in violation of sec_403 of the code that would cause such tsas to fail to qualify as tax-sheltered annuities described in sec_403 of the code or ii be treated as a transaction described in sec_408 of the code that could cause the iras to become disqualified under sec_408 of the code page the addition of policy credits to the tsas iras and contracts owned by qualified_plan customers pursuant to the plan will not be treated as a distribution under such retirement arrangements or a contribution to such retirement arrangements and consequently will not result in the imposition of a income_tax on distributions from qualified_retirement_plans pursuant to sec_72 of the code b the per cent penalty tax on early distributions from qualified_retirement_plans pursuant to sec_72 of the code c the per cent tax on excess_contributions to iras pursuant to sec_4973 of the code or d the per cent tax on excess_contributions or excess_aggregate_contributions to certain tsas and qualified_plans pursuant to sec_4979 of the code policy credits will not resuit in current taxable_income to the tsa or ira policyholders or the qualified_plan customers but will be includible in the taxable_income of the distributee in the taxable_year of actual distribution pursuant to sec_72 sec_72 or sec_402 of the code as applicable policy credits will not be treated for purposes of sec_72 or sec_72 of the code as part of the investment in the tsa or ira contract but will be treated for purposes of sec_403 and sec_408 of the code as investment earnings under the tsas and iras respectively attributable to the year such policy credits are added to the tsas and iras policy credits will not be treated as distributions to or contributions by qualified_plan customers but will be treated as investment earnings under the applicable group_annuity_contract attributable to the year such policy credits are credited to such group annuity_contracts for purposes of sec_403 of the code and the effective date provisions applicable thereto a pro_rata portion of the policy credits added to tsas to which contributions have been made pursuant to a salary reduction agreement will be treated as earnings attributable to such contributions and will be treated as credited under the tsas in the year such policy credits are added to the tsas pursuant to the plan the addition of policy credits to policyholder contracts including tsas iras or qualified_plan customers pursuant to the plan will not constitute designated distributions within the meaning of sec_3405 of the code and will not be subject_to any withholding requirement pursuant to sec_3405 of the code sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if received before the annuity_starting_date shail be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 defines the investment in a contract as the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws sec_72 defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the 33s page 128u6 excess of the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 that the proceeds shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from income sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer's tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4979 of the code imposes excise_taxes on certain excess_contributions made to plans described in sec_401 and sec_403 excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees within the meaning of sec_414 for a plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year sec_4973 of the code imposes excise_taxes equal to percent on certain excess_contributions made to iras and to certain tax-sheltered annuity_plans described in sec_403 sec_408 and sec_408 require in part an ira trustee with respect to its ira and an employer with respect to its simplified_employee_pension plan to make reports as specified therein with respect to contributions distributions from plans qualified under sec_401 must be made pursuant to sec_401 sec_403 sec_408 and sec_408 require distributions under ‘the respective plans in compliance with rules similar to the minimum distribution_requirements included in sec_401 and applicable to qualified_plans under sec_401 of the code sec_401 and applicable regulations issued thereunder contain the criteria for determining the minimum distribution amount for any year for which such minimum distribution is required the minimum distribution amount is based in part on the total value of the retirement benefit as the policy credits to be issued by company a will be treated as increasing the value of the tax-qualified retirement funding contracts in the year such policy credits are added to the tax-qualified retirement contracts for purposes of determining the minimum required distributions for any calendar_year the value of the benefits attributable to such policy credits will first be required to be taken into account in the year such policy credits are added to the tax qualified contracts sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary as enumerated in sec_1_401_a_9_-1 of the proposed income_tax 3h page the proposed_regulations also provide that in the case of a benefit in the form regulations of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding the distribution calendar_year sec_403 of the code provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of contribution and that the amount actually distributed to any distributee under such a contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 provides that the provisions of sec_403 will not apply to an annuity unless requirements similar to the minimum distribution_requirements of sec_401 are met with respect to such annuity sec_403 provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age separates from service dies or becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 as of the close of the last year beginning before date p l the tax_reform_act_of_1986 section e as amended by p l tamra sec_101 1a c sec_408 of the code defines an ira annuity as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 impose requirements similar to the distribution_requirements of sec_401 on distributions of the entire_interest of the contract owner sec_219 permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annual deduction limitations specified in sec_219 sec_408 establish the annual_limit on contributions and premiums to an ira sec_402 and sec_408 relating to rollover_contributions permit an individual taxpayer to purchase an ira using funds distributed from certain other plans subject_to certain requirements relating to the nature and amount of the distribution sec_408 provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided in sec_72 sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405 provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution sec_3405 provides that the term designated_distribution does not include the portion of any distribution which it is reasonable to believe is not includible in gross_income central to our analysis of your submitted ruling requests is the question of whether or not membership interests in a mutual_insurance_company are within the stated plans page in this regard any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder's acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to conversion the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by company a contracts created pursuant to sec_401 a a b and b of the code respectively in view of the foregoing such interests are part of the tax qualified retirement while it has been recognized that consideration received in a demutualization transaction is in exchange for a membership interest in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and the related membership interests must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf income_tax regulation sec_1_72-2 the planned issuance of policy credits does not constitute a distribution of such credits to the annuitants the conversion of membership interests in company a to policy credits is a mere change in form of one element within the arrangement to another since the conversion increases the accumulation value of the annuity_contracts the policy credits are treated for purposes of sec_401 sec_403 sec_403 sec_408 sec_408 of the code in the same manner as any other return of or return on an investment within the arrangements described above and are not regarded as having been received by the policyholder such amounts representing the policy credits will be considered as part of the respective balances to the credit of the employees in the plans similarly under sec_402 sec_403 sec_403 and sec_408 of the code only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee as policy credits will be issued in exchange for membership interests such interests being held within the applicable plans no amount is treated as received by or includible in the gross_income of any policyholder under such plans of company a for purposes of sec_72 the value of policy credits which will be added to the tax-qualified retirement contracts will not be regarded as part of the investment in the contracts an amount which under sec_72 consists of the aggregate amount of premiums or other consideration paid for the contract in addition as no amount is to be treated as having been distributed as a result of the issuance of policy credits nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply 33k page similarly for purposes of determining the applicability of sec_403 of the code the limitation on distributions of amounts attributable to salary reduction contributions the policy credits added to the tax-sheltered annuity arrangements described in sec_403 issued by company b are treated as income received within the tax-sheltered annuity arrangement the planned issuance of policy credits likewise does not constitute a contribution of such credits by the annuitants thus no excess_contributions can be attributed to the addition of these policy credits to the pension annuities sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions as described in sec_3405 including distributions from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity similarly sec_6047 generally requires that the employer maintaining or the plan_administrator of a plan from which designated distributions may be made and any person issuing a contract pursuant to which designated distributions may be made to report payments under the plan or contract the addition of policy credits within the tax-sheltered annuity arrangement described in sec_403 ira arrangement or other qualifying plan pursuant to the conversion does not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 and thus will not be subject_to any requirement to withhold or the reporting requirements under sec_6047 according with respect to rulings one through seven we hold that the addition of policy credits to the tsas and iras pursuant to the plan will not i be treated as a distribution from such tsas in violation of sec_403 of the code that would cause such tsas to fail to qualify as tax-sheltered annuities described in sec_403 of the code concerning part two of this ruling_request sec_408 states in part that if during any taxable_year of the individual for whose benefit any ira is established that individual or his beneficiary engages in any transaction prohibited by sec_4975 with respect to such account such account ceases to be an ira as of the first day of such taxable_year it seems unlikely that the described transaction results in a prohibited_transaction however sec_102 of the white house reorganization plan number of federal_register date generally provides that authority to issue rulings under sec_4975 of the cade is transferred from the secretary_of_the_treasury to the secretary of labor accordingly we are unable to issue a ruling on this issue however it is our opinion that the proposed transaction will not otherwise cause an individual_retirement_account or an individual_retirement_annuity to lose its status under sec_408 of the code the addition of policy credits to the tsas iras and contracts owned by qualified_plan customers pursuant to the plan will not be treated as a distribution under such retirement arrangements or a contribution to such retirement arrangements and consequently will not result in the imposition of a income_tax on distributions from qualified_retirement_plans pursuant to sec_72 of the code b the per cent penalty tax on early distributions from qualified_retirement_plans pursuant to sec_72 of the code c the per cent tax on excess_contributions to ras pursuant to sec_4973 of the code or d the per cent tax on excess_contributions or excess_aggregate_contributions to certain tsas and qualified_plans pursuant to sec_4979 of the code policy credits will not result in current taxable_income to the tsa or ira policyholders or the qualified_plan customers but will be includible in the taxable_income of page i z u o the distribute in the taxable_year of actual distribution pursuant to sec_72 sec_72 or sec_402 of the code as applicable policy credits will not be treated for purposes of sec_72 or sec_72 of the code as part of the investment in the tsa or ira contract but will be treated for purposes of sec_403 and sec_408 of the code as investment earings under the tsas and iras respectively attributable to the year such policy credits are added to the tsas and iras policy credits will not be treated as distributions to or contributions by qualified pian customers but will be treated as investment earnings under the applicable group_annuity_contract attributable to the year such policy credits are credited to such group annuity_contracts for purposes of sec_403 of the code and the effective date provisions applicable thereto a pro_rata portion of the policy credits added to tsas to which contributions have been made pursuant to a salary reduction agreement will be treated as earnings attributable to such contributions and will be treated as credited under the tsas in the year such policy credits are added to the tsas pursuant to the plan the addition of policy credits to policyholder contracts including tsas iras or qualified_plan customers pursuant to the plan will not constitute designated distributions within the meaning of sec_3405 of the code and will not be subject_to any withholding requirement pursuant to sec_3405 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling copy of letter to authorized representative cc
